     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                   UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12
                                                      )       Case No.: 2:18-cv-02577-AC
13   NADEZHDA KOROBOVA,                               )
                                                      )       JOINT STIPULATION AND
14                    Plaintiff,                      )       [PROPOSED] ORDER FOR EXTENSION
                                                      )       OF TIME TO RESPOND TO
15          vs.                                       )       PLAINTIFF’S MOTION FOR SUMMARY
     ANDREW SAUL,                                     )       JUDGMENT.
16   Acting Commissioner of Social Security,          )
                                                      )
17                                                    )
                      Defendant.                      )
18                                                    )
19           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20   that the time for Defendant to respond to Plaintiff’s Motion for Summary Judgment be extended
21   from September 24, 2019 to September 30, 2019. This is Defendant’s third request for

22   extension. Good cause exists to grant Defendant’s request for extension. Counsel for Defendant

23   (Counsel) was out on intermittent family medical leave to care for her elderly mother, who had a
24   major surgery on September 12, 2019. In addition, Counsel also has over 100+ active social
25   security matters, which require two more dispositive motions until mid-September, and three
26   pending Ninth Circuit matters which require multiple levels of review, which are also due the
27   same week as the current filing deadline for Defendant’s response. Due to unanticipated leave

28   and heavy caseload, Counsel needs additional time to adequately review the transcript and

     Joint Stipulation and PO for Extension of Time                          Case No. 2:18-cv-02577-AC

                                                          1
 1   properly respond to Plaintiff’s Motion for Summary Judgment. The parties further stipulate that
 2   the Court’s Scheduling Order shall be modified accordingly. Defendant makes this request in
 3   good faith with no intention to unduly delay the proceedings. Counsel apologizes for the belated
 4   request, but made her request as soon as reasonably practicable.
 5                                                    Respectfully submitted,
 6
     Dated: September 24, 2019                        /s/ Jesse Kaplan
 7
                                                      (*as authorized by email on September 23, 2019
 8                                                    JESSE KAPLAN
                                                      Attorney for Plaintiff
 9
10
     Dated: September 24, 2019                        MCGREGOR W. SCOTT
11
                                                      United States Attorney
12                                                    DEBORAH LEE STACHEL
                                                      Regional Chief Counsel, Region IX
13                                                    Social Security Administration
14
15                                              By    /s/ Tina L. Naicker
                                                      TINA L. NAICKER
16                                                    Special Assistant U.S. Attorney
                                                      Attorneys for Defendant
17
18
19                                                    ORDER
20   APPROVED AND SO ORDERED:
21
22   DATED: September 25, 2019
23
24
25
26
27
28

     Joint Stipulation and PO for Extension of Time                        Case No. 2:18-cv-02577-AC

                                                         2
